Citation Nr: 0309114	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  02-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1942 to January 1946.  His awards 
and decorations included the Combat Infantryman Badge and 
Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In his Notice of Disagreement, received in May 2001, the 
veteran raised contentions to the effect that service 
connection is warranted for tinnitus.  In March 2002, the RO 
informed the veteran that in order to claim service 
connection for tinnitus, he should provide medical evidence 
showing that he currently has tinnitus and how that 
disability was related to service.  To date, the veteran has 
not submitted such evidence.  The issue of service connection 
for tinnitus has not been certified to the Board or otherwise 
developed for appeal.  Accordingly, the Board has no 
jurisdiction over that issue, it will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 1991 and Supp. 2001); 
38 C.F.R. § 20.101 (2002).  


FINDING OF FACT

The veteran's bilateral sensori-neural hearing loss was 
caused by acoustic trauma he sustained during World War II.  


CONCLUSION OF LAW

Bilateral sensori-neural hearing loss is the result of 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5102, 5103, 5103A (West 2002; 38 C.F.R. §§ 3.159, 
3.303, 3.304(d), 3.385 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this appeal, there was a significant change in 
the law.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  That law redefined the obligations of the VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5102, 5103, 5103A.  

After reviewing the record, the Board finds that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  Accordingly, there is no 
need for further development of the evidence in order to meet 
the requirements of the VCAA.  

The veteran contends that his bilateral hearing loss 
disability is the result of noise exposure during World War 
II.  Accordingly, he maintains that service connection is 
warranted.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Even if 
the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where, as here, the veteran engaged in combat with the enemy, 
the VA shall accept satisfactory lay or other evidence of 
service incurrence or aggravation of the claimed injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service.  Such evidence will be accepted 
even if there is no official record of incurrence or 
aggravation of the claimed disability in service.  In so 
doing, the VA shall resolve all reasonable doubt in favor of 
the veteran.  Despite the foregoing, the veteran must still 
meet his evidentiary burden with respect to service 
connection.  Service connection of the claimed injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the evidence, including the report of a February 
2003 VA audiological examination, discloses that the veteran 
currently demonstrates bilateral hearing loss disability 
under the regulatory criteria set forth by the VA.  Although 
his service medical records are negative for any evidence of 
hearing loss disability, it is entirely reasonable to believe 
that as a combat infantryman during World War II, he would 
have experienced extensive acoustic trauma.  In May 2002, a 
private examiner, F. B., D.O., concluded that such trauma 
initiated the veteran's hearing loss disability.  In February 
2003, the VA examiner supported that conclusion.  There is no 
competent evidence to the contrary; and, therefore, the 
appeal is allowed. 

ORDER

Entitlement to service connection for bilateral sensori-
neural hearing loss is granted.  


______________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

